
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.22


INFOCUS CORPORATION
2001 EXECUTIVE BONUS PLAN
EXECUTIVE VICE PRESIDENT


POLICY:   It is InFocus Corporation's policy to provide Executive Vice
Presidents the opportunity for increased compensation based upon InFocus
Corporation's overall achievement of Corporate profit goals.
GUIDELINES:
 
1.
 
Adoption of Plan
 
 
 
 
This Executive Vice President Bonus Plan (the "Plan") was adopted by the Board
of Directors of InFocus Corporation (the "Company") effective January 24, 2001.
 
 
2.
 
Purpose of Plan and Effective Date
 
 
 
 
The purpose of the Plan is to establish the terms and conditions under which the
Company will pay Executive Vice President bonuses for the calendar year
beginning January 1, 2001, and ending December 31, 2001.
 
 
 
 
Unless the Board of Directors specifically provides otherwise, all Executive
Vice President bonuses will be awarded solely in accordance with this Plan.
 
 
3.
 
Eligibility
 
 
 
 
Eligibility is limited to Executive Vice Presidents of the Company.
 
 
 
 
Eligible Executive Vice Presidents must be in active pay status for an entire
quarter to be paid profit sharing for that quarter.
 
 
 
 
In the event that an Executive Vice President is in the position for less than
one year, a pro-rated bonus will be calculated based on number of months
employed. No annual bonus will be paid if an Executive Vice President enters the
position after October 1, 2001. Executive Vice Presidents must be actively
employed on the last day of the year to be eligible for any annual bonus amount.
 
 
4.
 
Plan Components
 
 
 
 
(a) Profit Sharing
 
 
 
 
The first component of the bonus plan shall be the payment of profit sharing,
paid quarterly. The percentage to be paid (multiplied by the Executive Vice
President's quarterly salary) shall be at the same rate as calculated for other
employees in accordance with the currently approved InFocus Corporation Profit
Sharing Program. The payment to be made to the Executive Vice Presidents shall
not reduce the amount to be paid to other employees, i.e., shall not come from
the profit-sharing pool calculated for other employees.
 
 
 
 
(b) Annual Bonus
 
 
 
 
The second component of the bonus plan shall be an annual bonus paid at year end
based on: (1) the Company's 2001 financial performance (Profit Before Tax), and
(2) the performance of the Executive Vice President against his/her individual
goals/objectives. This payout shall be calculated as follows:

 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
•
 
The targeted bonus shall be 55 percent of base salary and shall be calculated
using the following formula:
 
 
 
 
 
 
Bonus = (70%C + 30%I ) (55%)
 
 
 
 
 
 
where:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
>
 
C = Corporate PBT performance (vs. Operating Plan) calculated by dividing actual
2001 Profit Before Tax (PBT) plus income/loss from joint venture activity by
Operating Plan PBT plus planned income/loss from joint venture activity.
 
 
 
 
 
 
 
 
>
 
I = Individual Performance Objectives/MBOs (versus 2001 Corporate goals)
determined by the CEO, by comparing the individual Executive Vice President's
performance against his/her Individual Performance Objective/MBOs.
 
 
 
 
 
 
 
 
 
 
NOTE: MBO's must be quantifiable and measurable. In addition, they must be
submitted and approved by HR no later than March 30, 2001.
 
 
 
 
 
 
 
 
 
 
Other limitations/constraints regarding calculation of the bonus are as follows:
 
 
 
 
 
 
 
 
 
 
CORPORATE PORTION:
 
 
 
 
 
 
 
 
 
 
>
 
Minimum threshold of 75% of PBT or no payout of this portion
 
 
 
 
 
 
 
 
 
 
>
 
No cap on Corporate portion
 
 
 
 
 
 
 
 
 
 
>
 
An accelerator shall apply to above plan performance starting at 100% of plan.
For every percent above 100%, 2.5% shall be multiplied by the Target Bonus
Percentage.
 
 
 
 
 
 
 
 
 
 
INDIVIDUAL (MBO) PORTION:
 
 
 
 
 
 
 
 
 
 
Below Plan Thresholds:
 
 
 
 
 
 
 
 
 
 
>
 
Minimum threshold of 75% of MBOs or no payout of either portion
 
 
 
 
 
 
 
 
 
 
>
 
Minimum threshold of 50% Corporate PBT or no payout of the MBO portion
 
 
 
 
 
 
 
 
 
 
>
 
MBO portion reduced when Corporate PBT is between 50% and 75%
 
 
 
 
 
 
 
 
 
 
Above Plan Performance:
 
 
 
 
 
 
 
 
 
 
>
 
Cap of 130% on MBO portion
 
 
 
 
 
 
 
 
 
 
>
 
No accelerator on MBO portion
 
 
5.
 
Payment of Executive Vice President Bonus
 
 
 
 
Payment of the Executive Vice President Bonus Plan will be based on audited
year-end results, and will be distributed within 30 days after the audit has
been completed.

 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
6.
 
Discretion of the Board of Directors
 
 
 
 
Nothing in this Plan shall prohibit the Board of Directors from awarding a bonus
to one or more Executive Vice Presidents in addition to the Executive Vice
President Bonus awarded pursuant to this Plan. The Board of Directors reserves
the right to modify, change or rescind this policy at any time at its sole
discretion as is required to meet the Company's objectives.

2001 Executive Bonus Plan
Executive Vice President

--------------------------------------------------------------------------------



QuickLinks


INFOCUS CORPORATION 2001 EXECUTIVE BONUS PLAN EXECUTIVE VICE PRESIDENT
